DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Dae Hee Cho on 3/16/2021.

The application has been amended as follows: 
CLAIMS
Claims 14, 21, 22, 30, 35, 38 and 41 have amended as follows.

14. (Currently Amended) A computerized method of forming an image from a plurality of constituents, comprising:
receiving at least a portion of output data relating to at least a portion of light at each of captured at a plurality of camera elements distributed throughout a display area of a display, the at least the portion of the light associated with a subject from which the at least the portion of the light originates, wherein the at least the portion of the light captured at the plurality of camera elements includes light leakage from one or more pixels of the display;
a capture of the light at the plurality of camera elements; and
causing generation of one or more images based on subtraction of the light leakage from the one or more pixels of the display in the capture of the light at the plurality of camera elements from the at least the portion of the output data relating to the at least the portion of the light captured at the plurality of camera elements.

 21.    (Currently Amended) Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause the processing apparatus to:
receive data relating to at least a portion of light captured at plurality of camera elements distributed throughout a display area of a display, wherein the at least the portion of the light captured at the plurality of camera elements includes light leakage from one or more pixels of the display;
determine the light leakage from the one or more pixels of the display in [[the]] a capture of the light at the plurality of camera elements; and
cause generation of one or more images based on subtraction of the light leakage from the one or more pixels of the display in the capture of the light at the plurality of camera elements from [[the]] at least the data relating to the at least the portion of the light captured at the plurality of camera elements.

22.    (Currently Amended) The computer readable apparatus of Claim 21, wherein: 
the receipt of the data relating to the at least portion of light captured at the plurality of camera elements comprises receipt of first image data captured at a first resolution;
a causation of the generation of the one or more images comprises an algorithmic combination of the first image data to generate the one or more images, the one or more images having a second resolution that is greater than the first resolution.

30.    (Currently Amended) Computerized apparatus configured to form an image, the computerized apparatus comprising:
a display including a plurality of camera elements distributed throughout a display area of the display, the plurality of camera elements configured to capture incoming light and generate output data related thereto; and
a digital processor in data communication with the plurality of camera elements and configured to:
receive at least a portion of the output data relating to at least a portion of the incoming light captured at respective ones of the plurality of camera elements, wherein the at least the portion of the incoming light captured at the respective ones of the plurality of camera elements includes light leakage from one or more pixels of the display;
determine the light leakage from the one or more pixels of the display in [[the]] a capture of the incoming light at the respective ones of the plurality of camera elements; and
cause generation of one or more images based on subtraction of the light leakage from the one or more pixels of the display in the capture of the incoming light at the respective ones of the plurality of camera elements from the at least the portion of the output data relating to the at least the portion of the incoming light captured at the respective ones of the plurality of camera elements.

35.    (Currently Amended) The computerized method of Claim 14, wherein the plurality of camera elements distributed throughout the display area of the display includes pinholes or microlens replace one of color pixels in groups of color pixels in the display.

38. (Currently Amended) The computer readable apparatus of Claim 21, wherein the plurality of camera elements distributed throughout the display area of the display includes pinholes or microlens of the plurality of camera elements replace one of color pixels in groups of color pixels in the display.

41. (Currently Amended) The computerized apparatus of Claim 30, wherein the plurality of camera elements distributed throughout the display area of the display includes pinholes or microlens of the plurality of camera elements replace one of color pixels in groups of color pixels in the display.


Reasons for Allowance
Claims 14-15, 19-22, 28-30, and 33-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 30, the prior art of the record fails to show or fairly suggest computerized apparatus configured to form an image, the computerized apparatus comprising:
determine the light leakage from the one or more pixels of the display in a capture of the incoming light at the respective ones of the plurality of camera elements; and
cause generation of one or more images based on subtraction of the light leakage from the one or more pixels of the display in the capture of the incoming light at the respective ones of the plurality of camera elements from the at least the portion of the output data relating to the at least the portion of 
Claims 33, 40-42 are allowed as being dependent from claim 30.
Claim 14 is a method claim corresponds to apparatus claim 30; therefore, claim 14 is allowed for the same reasons given in claim 30.
Claims 15, 19-20, 34-36 are allowed as being dependent from claim 14.
Claim 21 is allowed for the same reasons given in claim 30.
Claims 22, 28-29, 37-39 are allowed as being dependent from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUONG T NGUYEN/Primary Examiner, Art Unit 2698
03/16/2021